UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:000-20985 CALYPTE BIOMEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 06-1226727 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification Number) 15nd Ave, Portland, Oregon97224 (Address of principal executive offices)(Zip Code) (503) 726-2227 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filero Accelerated Filero Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No The registrant had 547,826,416 shares of common stock outstanding as of September 14, 2011. 1 CALYPTE BIOMEDICAL CORPORATION AND SUBSIDIARIES FORM 10-Q INDEX Page No. PART I. Financial Information Item 1. Consolidated Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4T. Controls and Procedures 20 PART II. Other Information Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 21 SIGNATURES 22 2 CALYPTE BIOMEDICAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, December 31, (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ 79 Accounts receivable 58 21 Inventory, net of allowance of $35 and $0 at March 31, 2011 and at December 31, 2010, respectively Prepaid expenses 53 39 Total current assets Property and equipment, net of accumulated depreciation of $352 and $345 at March 31, 2011 and December 31, 2010, respectively 61 68 Intangible assets, net of accumulated amortization of $987 and $940 at March 31, 2011 and December 31, 2010, respectively Other assets 17 17 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Advances from shareholder 92 Liability with related party Income tax liability - 4% Note payable, including accrued interest of $5 and $4 at March 31, 2011 and December 31, 2010, respectively 61 61 12% Convertible debentures payable 60 60 Deferred revenue 7 23 Total current liabilities Mandatorily redeemable Series A preferred stock, $0.001 par value; no shares authorized at March 31, 2011 and December 31, 2010; 100,000 shares issued and outstanding at March 31, 2011 and December 31, 2010; aggregate redemption and liquidation value of $1,000 plus cumulative dividends Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.001 par value; 5,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.03 par value; 800,000,000 shares authorized at March 31, 2011 and December 31, 2010; 547,826,416 and 525,159,750 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid–in capital Other comprehensive income (loss) (1
